                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


GLENN E. CONROY, JR.,

                       Plaintiff,

       v.                                                      Case No. 18-C-2004

STATE OF WISCONSIN, et al.,

                       Defendants.


                                              ORDER


       On December 20, 2018, the clerk sent a letter to the plaintiff directing him to file a certified

copy of his institutional trust account statement showing the previous six months’ worth of activity.

He has not done so. Accordingly, this action is dismissed without prejudice for failure to comply

with the court’s directive. The plaintiff may provide the required trust account statement and move

to have the matter reopened on or before February 21, 2019.

       SO ORDERED this 31st           day of January, 2019.

                                                     s/ William C. Griesbach
                                              William C. Griesbach, Chief Judge
                                              United States District Court
